DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2022 has been entered. Claims 1-6 and 8-18 are pending, of which claims 1, 14 and 17 are currently amended. Claims 19 and 20 are cancelled. No new matter has been added.
The previous rejection under 35 USC 103 is maintained and made final.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 and 8-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/107657 A1 (Amagai) (US 2011/0014512 A1 is being cited as an English language equivalent) in view of US 2010/0266883 A1 (Koetting) and further in view of US 2009/0325059 A1 (Niedzwiecki).

    PNG
    media_image1.png
    628
    459
    media_image1.png
    Greyscale

Regarding claims 1, 2, 5, 8 and 11-18, Amagai discloses a battery assembly comprising a plurality of subs-assemblies [0038], each of the sub-assemblies including a first frame and a second frame (spacers 160) [0041], the first frame 160 including an upper side and a lower side, a plurality of first holes (through-holes 164) extending through the first frame 160 from the upper side to the lower side, the second frame 160 including an upper side and a lower side, a plurality of protrusions integrally formed with the second frame and extending from the upper side thereof to an outer tip surface, a plurality of second holes 164 extending through the 
Amagai does not teach that each of the sub-assemblies include a cell support, the first and second frames being disposed on opposite sides of the cell support such that at least a portion of the cell support is sandwiched between the lower side of the first frame and the upper side of the second frame, wherein the cell support is a heat sink, and wherein the first and second frames each comprises a plurality of integrally formed frame segments, each of the plurality of frame segments having a longitudinal axis, the longitudinal axis of each of the plurality of frame segments intersecting the longitudinal axis of each adjacent one of the 
Koetting however teaches joining first and second frame members 10 to opposite faces of a cooling member 70 (heat sink) in a frame/battery cell assembly, such that the battery cells 100 are in pressing engagement with and thermally coupled to the respective surfaces of the cooling member 70, to promote cooling of the battery cells 100 during operation of the battery module [0042]-[0044]. See Figs. 12, 15.  A particularly useful shape with regard to ease of manufacture, packing density, packaging of a plurality of frame members and dynamic stability thereof is a regular polyhedron, particularly a rectangle, wherein a peripheral wall 18 of the frame members 10 enclosing a central aperture defining an open interior thereof includes a first side wall 40 and an opposed second side wall 42, an upper wall 44 extending between the upper end 46 of first side wall 40 and the upper end 48 of second sidewall 42 and a lower wall 50 extending between lower end 52 of first sidewall 40 and the lower end 54 of second side wall 42, wherein the first side wall 40, second side wall 42, upper wall 44 and lower wall 50 are integral [0039]. See Fig. 1. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to form each of the frames of Amagai to have the claimed integrally formed rectangular structure enclosing a central aperture, and to sandwich a heat sink as a cell support between the lower side of the first frame and the upper side of the second frame, as in Koetting, with the reasonable expectation of promoting cooling of the battery cells during operation.
The combination of Amagai and Koetting does not teach a plurality of offset protrusions, each of said plurality of offset protrusions offset from each of said plurality of first holes, and a 
Niedzwiecki however teaches a battery module including a plurality of different frame members, wherein each frame member includes a plurality of alignment-coupling features integrally disposed at each corner of the frame, such that some of the alignment-coupling features are offset from others, each alignment-coupling feature being either a hole or a protrusion, and wherein the alignment-coupling features on each of the frame members have a different configuration from one another such that only a specific side of each of the frame members can align with and couple with another specific side of one of the other frame In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Furthermore, it would have been obvious to configure the offset protrusions and offset holes analogously to the protrusions and second holes of Amagai, such that the plurality of third holes are substantially aligned so as to collectively form a second plurality of passages for receiving the elongated fastener therein, because it would reinforce the alignment and coupling provided by the elongated fasteners. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP 2144.04 VI. B.
Further with respect to claims 17 and 11, Amagai does not disclose that in a first one of the sub-assemblies, the height of at least one of the protrusions of the second frame is greater than the depth of a corresponding through hole in the first frame into which the protrusion is received such that the at least one of the protrusions extends beyond the upper side of the first frame and into a recess provided in the lower side of the second frame of an adjacent second one of the sub-assemblies. However, an assembly having the claimed relative protrusion height and through hole depth would not perform substantially differently than the assembly of Amagai, and therefore the recited relative dimensions do not patentably distinguish over the prior art. See MPEP 2144.04 IV. A. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 3, Amagai further discloses that the battery cells 144 are lithium-ion battery cells [0042].
Regarding claim 4, Amagai further discloses two end plates (lower case 122 and upper case 124), the end plates being disposed on opposite ends of the plurality of sub-assemblies such that the plurality of sub-assemblies are sandwiched between the two end plates [0039]. See Fig. 1.
Regarding claim 6, Amagai further discloses that the frames 160 have a plurality of corner regions, wherein each first hole 164 in the first frame 160 is located in a corner region 
Regarding claim 9, Amagai further discloses that at least one of the protrusions has a substantially circular cross-sectional shape. See Fig. 5.
Regarding claim 10, Amagai further discloses that each protrusion has an associated height, wherein the height of each protrusion is less than or equal to the depth of a corresponding through hole 164 into which the protrusion is received. See Figs. 4, 5.

Response to Arguments
Applicant's arguments filed 01/22/2022 have been fully considered but they are not persuasive. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which they think the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Specifically, the applicant alleges that Amagai, alone or in combination with Koetting and Niedzwiecki, does not teach the claimed integral first frame and integral second frame, but has failed to provide any reasoning or explanation to support this allegation. To the contrary, Koetting explicitly teaches in paragraph [0039] that all of the segments are integral, i.e., are formed together, in each of the frames. Furthermore, as can be seen from the figures, the plurality of protrusion disclosed in Amagai and the plurality of offset protrusion taught by Niedzwiecki are all integrally formed with the respective frames. Therefore, all of the references when taken in combination teach the plurality of first frame segments of the first 
Note also that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the above reasons, the previous rejection is being maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727